Citation Nr: 1342577	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-39 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from January 1957 to May 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2011 and accepted such hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is associated with the claims file.  In August 2013, the Board remanded the issue on appeal for additional development.  The case has now been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).

FINDINGS OF FACT

1.  Mild dorsal kyphosis was noted on the Veteran's January 1957 entrance examination report, but was not aggravated beyond its natural progression during the Veteran's active service.  

2.  A back disability, other than dorsal kyphosis, is not etiologically related to the Veteran's active service and thoracolumbar spine arthritis was not present within one year of the Veteran's separation from active service. 


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing dorsal kyphosis was not aggravated during his active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).
2.  A back disability, other than dorsal kyphosis, was not incurred in or aggravated by active service and the incurrence or aggravation of thoracolumbar spine arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and his/her representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record shows that the Veteran was mailed a letter in December 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2009 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) and VA treatment reports have been obtained and associated with the Veteran's electronic claims file.  The Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is unaware of any outstanding evidence.  Thus, the Board will now address the merits of the claim.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of at least  10 percent within one year from the date of termination of such service, the disease shall be presumed to have been incurred or aggravated in service, even without evidence of the disease during such service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9 (2013).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOPGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45,711)(Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury.  See also Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  

However, service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45,711 (1990). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).  

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004);  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that his low back disability, which existed prior to his active service, was aggravated by his service.  Review of the STRs shows that the Veteran was afforded an entrance examination in January 1957.  At that time, the Veteran was diagnosed with mild dorsal kyphosis that was not considered disabling.  This disability was specifically noted on the Veteran's entrance examination report.  The Veteran was not put on a physically limited profile despite the finding or dorsal kyphosis at entry.  

Further review of the STRs shows that in November 1957, the Veteran was seen in medical for complaints of discomfort in the area of the thoracic spine due to dorsal kyphosis.  He reported that for the past year he had been experiencing increased back pain.  There were no objective findings at that time and it was noted that the Veteran did not return for any further treatment for back pain.  The STRs are silent for any additional treatment for or a diagnosis of a back disability during the Veteran's active service.  In January 1960, the Veteran was afforded a re-enlistment examination.  There is no indication from the examination report that the Veteran was found to have a back disability at that time, and the Veteran's spine was noted to be clinically normal upon physical examination.  It was specifically noted that there were no defects present and that the Veteran was examined and found physically qualified to perform all duties as assigned.  

In May 1966, the Veteran was afforded a separation examination.  At that time, he was specifically noted to not have any disqualifying defects, his spine was found to be clinically normal upon physical examination, and there were no other findings of a back disability noted on the examination report.

A review of the post-service medical records are silent for complaints of, treatment for, or a diagnosis of a low back disability, to include dorsal kyphosis, following the Veteran's separation from active service.  

In April 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he did not experience any significant problems with his back until approximately 2-3 years prior to the examination when he noticed a discomfort in the lower back following periods of long sitting.  He reported that the discomfort was accompanied by stiffness that went away when he stood and made movements such as walking or stretching of the back.  Following his separation from active service, the Veteran worked in several jobs before finally becoming a deputy fire chief at a fire department, a job which he held for 23 years, and then spent eight additional years as the chief of a fire department.  The Veteran retired at approximately 65 years of age.  X-rays of the thoracic spine revealed diffuse spondylosis, anterior wedging, endplate hypertrophic spurring, and exaggerated lower thoracic kyphosis without subluxation.  X-rays of the lumbar spine revealed spondylosis, notably at L3-5 with narrowing of the L4-5and L5-S1 disc space.  Sclerotic and degenerative changes of the posterior elements of L4-S1 were noted.  

The examiner diagnosed moderately severe kyphosis of the dorsal spine and degenerative arthritis of the lumbar spine with minimal chronic pain and discomfort in the lower back.  The examiner opined that the Veteran's low back pain was less likely as not caused by his dorsal kyphosis.  In this regard, the examiner noted that X-ray of the thoracic spine confirmed the presence of dorsal kyphosis and noted that the dorsal kyphosis had caused the Veteran some discomfort during service, but that the discomfort went away and there were no chronic or longstanding problems associated with the dorsal kyphosis.  Further, the examiner noted that the only problem with the spine mentioned in the STRs was one episode of treatment for dorsal kyphosis and that the Veteran did not recall any specific event in service that caused him to experience back pain.  

In May 2012, the Veteran was afforded another VA examination.  At that time, the Veteran reported a long history of back pain; however, specific dates were not noted.  The examiner diagnosed degenerative arthritis of the lumbar spine with spinal stenosis and Scheuerman's kyphosis.  The examiner opined that the Veteran's low back disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran's lumbar spine pathology was distinct from his thoracic spine pathology.  Further, the examiner noted that the Veteran's lumbar spine pathology was degenerative arthritis and spinal stenosis and while the Veteran reported a long history of back pain, there was no event documented in the claims file that could be used to explain his active service as the cause of his arthritis or spinal stenosis.  The examiner also opined that the Veteran's Scheuerman's kyphosis was clearly and unmistakably not aggravated by his active service beyond its natural progression.  In this regard, the examiner noted that Scheuerman's kyphosis is known as juvenile osteochondritis of the spine and was a juvenile, idiopathic disorder. The examiner noted that this disability was clearly documented as present before the Veteran's entrance into active service and that there was no radiographic evidence of advanced collapse of the vertebral bodies beyond that which would be expected to have occurred from age.  Further, the examiner noted that the Veteran did not endorse pain that was attributable to his thoracic spine.  

In October 2013, the Veteran was afforded another VA examination.  At that time, the Veteran reported experiencing intermittent low back pain since approximately 2007-2008 that was provoked by sitting for too long and repetitive bending.  The Veteran denied experiencing any specific injuries to account for his back pain.    

The examiner diagnosed thoracic spine kyphosis and lumbar spondylosis.  The examiner opined that the Veteran's thoracic kyphosis, which existed prior to his active service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In this regard, the examiner noted that it was more likely than not that the Veteran's thoracic dorsal kyphosis was a congenital defect.  The Veteran's dorsal kyphosis was noted on his enlistment examination and pre-dated active service, and medical literature supported that congenital kyphosis first manifested during adolescence.  The examiner noted that there was no evidence of a superimposed injury or disease that affected the Veteran's congenital defect.  Further, the examiner explained that a congenital defect could not be incurred by active service by definition, as it was congenital, and noted that there was no evidence that the Veteran experienced worsening of his kyphosis or required treatment, such as bracing or surgery, during or adjacent to his active service that would indicate any permanent aggravation beyond the natural progression.  The examiner noted that the Veteran was treated a single time in service for acute back pain which apparently resolved and there was no evidence of ongoing complaints or treatment.  The examiner also noted that the Veteran's re-enlistment and separation examinations were both silent for back problems, indicating that the episode of back pain in service was more likely than not an incident of acute muscular pain that would be expected to resolve without residual.  

Additionally, the examiner opined that the Veteran's spondylosis was less likely as not related to his active service.  In this regard, the examiner noted that the Veteran did not have evidence of spondylosis prior to, during, or adjacent to active service and he did not have any back injuries or treatment during service to suggest a chronic back disability.  The examiner noted that the onset of the Veteran's low back pain was not until 2007, more than 40 years following his separation from active service, and that the back pain was consistent with his advanced age and his 31 year career working as a firefighter.  

The examiner also opined that it was less likely as not that the Veteran's lumbar spine disability was causally related to his dorsal kyphosis in the realm of primary causality and more likely that the thoracolumbar spondylosis was due to his age and occupational related natural arthritic degeneration.  The examiner noted that the presence or dorsal kyphosis may further the advancement of spondylosis in his thoracic spine due to many years of extra pressure on the vertebrae in the kyphotic pose, but that the advancement to arthritis did not occur during active service and was not present until 2010, which is typical presentation for age-related degeneration consistent with a 70+ year old male whose former occupation was that of a firefighter.   

The Board finds that, when the various opinions of record are read in conjunction with each other, they are more than adequate.  In this regard, they are definitive, based upon an evaluation of the Veteran, a complete review of the Veteran's pertinent history, and consideration of the Veteran's reported history.  Additionally, the various examiners provided detailed rationales and explanations for the conclusions reaches.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additonally, the Board notes that there are no conflicting medical opinions of record.  Therefore, the Board assigned the VA opinions of record great weight.   

While the Veteran might sincerely believe that his low back disability is related to his active service, the issues of whether his current low back disability is related to his active service over 40 years ago or whether his pre-existing disability was aggravated beyond its natural progression falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, there is no documented evidence of record indicating that the Veteran was diagnosed with lumbar spine arthritis prior to the April 2010 VA examination X-ray report.  That diagnosis was made more than 40 years following the Veteran's separation from active service.  Further, the Veteran has not alleged that he experienced back pain since his separation from active service and the record shows that the Veteran has consistently reported an onset of back pain in the 2007-2008 timeframe.  Therefore, presumptive service connection is not applicable in this case.

In sum, the Veteran had dorsal kyphosis that was noted at entry and was not aggravated by his active service.  He had a single episode of back pain in service that was acute and transitory and appears to have fully resolved without residual prior to his separation from active service.  He has not alleged experiencing back pain until approximately 2007-2008, more than 40 years following his separation from active service.  VA examiners have competently opined that he does not have a low back disability that was caused by or aggravated by his active service.  These opinions are the most persuasive evidence of record.

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a back disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for a back disability is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


